L. HAND, Circuit Judge
(concurring).
I agree with all that my brothers say, but I should like to go further, though I must own that it is not necessary here. It seems to me that in the financial statement of a commercial company it is misleading to incorporate claims due from salesmen in the item, “accounts receivable.” The natural, I should suppose the inevitable, interpretation of that phrase is that the amount so entered is the sum of the outstandings from dealings of the company with its customers. If I am asked how else these claims should appear, I reply that they ought to be set out as such, if they are to be used at all. No lender would then think of relying upon them as he does upon “receivables” arising in due course of trade; and that appears to me to show that the excuse for them is disingenuous. I would not mince words in defence of financial statements; rather I would hold bankrupts to their fair intendment, taken at large. To be sure, they must be fraudulent as well as false, but I should have to be well satisfied, when the bankrupt has the burden, that they were not the first, when they are the second.